Case: 1:18-cv-06785 Document #: 122-2 Filed: 11/16/18 Page 1 of 7 PageID #:1091




       EXHIBIT B
11/16/2018                           Jonathan W.
              Case: 1:18-cv-06785 Document    #:Cuneo
                                                 122-2- Founding
                                                          Filed:Partner,
                                                                 11/16/18Cuneo Page
                                                                               Gilbert &2LaDuca LLP
                                                                                          of 7 PageID #:1092



      JONATHAN W. CUNEO

      FOUNDING PARTNER

      phone: 202-789-3960




             EDUCATION

                     J.D., Cornell University (1977)
                     A.B., Columbia University (1974)




             SUBSTANTIVE PRACTICE AREAS

                     Antitrust
https://cuneolaw.com/jonathan-w-cuneo-2/                                                                       1/6
11/16/2018                           Jonathan W.
              Case: 1:18-cv-06785 Document    #:Cuneo
                                                 122-2- Founding
                                                          Filed:Partner,
                                                                 11/16/18Cuneo Page
                                                                               Gilbert &3LaDuca LLP
                                                                                          of 7 PageID #:1093
                     Consumer Protection
                     Corporate Governance
                     Government Relations
                     Securities




             BAR ADMISSIONS

                     District of Columbia
                     New York




             COURT ADMISSIONS

                     U.S. Supreme Court
                     U.S. Court of Appeals (DC, First, Second, Third,
                     Fourth, and Fifth Circuits)
                     U.S. District Court, DC
                     U.S. District Court, E.D.N.Y.
                     U.S. District Court, N.D.N.Y.
                     U.S. District Court, S.D.N.Y.
                     U.S. District Court, E.D.M.I.




             PROFESSIONAL AFFILIATIONS

                     American Antitrust Institute (Board of Directors,
                     1998-2009)
                     American Bar Association
                     Appleseed Legal Foundation (Board of Directors,
                     1995-2005)
                     Association of Trial Lawyers of America
                     District of Columbia Bar Association
                     Juvenile Law Center (Board of Directors)




https://cuneolaw.com/jonathan-w-cuneo-2/                                                                       2/6
11/16/2018                           Jonathan W.
              Case: 1:18-cv-06785 Document    #:Cuneo
                                                 122-2- Founding
                                                          Filed:Partner,
                                                                 11/16/18Cuneo Page
                                                                               Gilbert &4LaDuca LLP
                                                                                          of 7 PageID #:1094




             JONATHAN W. CUNEO is the founding member of Cuneo
             Gilbert & LaDuca, LLP, and its predecessor firms (including
             the Cuneo Law Group, PC). Mr. Cuneo has over forty
             years of experience successfully representing a
             government agency and a Congressional Committee; as
             well as plaintiffs in complex antitrust, civil and human
             rights, consumer protection, corporate governance, and
             securities class actions before federal and state courts. He
             also has extensive experience representing a diverse array
             of clients (including professional associations, businesses,
             Members of Congress, unions, and individuals) with
             respect to public policy matters before courts, Congress,
             the Executive Branch, and independent federal
https://cuneolaw.com/jonathan-w-cuneo-2/                                                                       3/6
11/16/2018                           Jonathan W.
              Case: 1:18-cv-06785 Document    #:Cuneo
                                                 122-2- Founding
                                                          Filed:Partner,
                                                                 11/16/18Cuneo Page
                                                                               Gilbert &5LaDuca LLP
                                                                                          of 7 PageID #:1095
             agencies. Mr. Cuneo has argued cases in Federal and
             State trial courts and appellate courts across the
             country. Mr. Cuneo has represented Members of Congress
             as amici before the Supreme Court. Internationally, Mr.
             Cuneo’s advocacy helped secure the release of Kenyan
             civil rights statesman Koigi Wa Wamwere.

             Mr. Cuneo brings to his private legal practice nearly a
             decade of prior government service—first as an attorney in
             the Office of the General Counsel of the Federal Trade
             Commission (1978-1981) and then as Counsel to the
             Subcommittee on Monopolies and Commercial Law of the
             U.S. House of Representative’s Committee on the
             Judiciary (1981-1986). He began his legal career as a law
             clerk to Judge Edward Tamm of the U.S. Court of Appeals
             for the District of Columbia Circuit (1977-1978).

             Mr. Cuneo has been recognized for his achievements as
             an attorney in private practice. The Trial Lawyers for Public
             Justice selected him as a finalist for its 2006 Trial Lawyer
             of the Year award. He is listed in Who’s Who in America
             and enjoys Martindale-Hubbell’s highest (AV) rating.
             Benchmark has rated Cuneo as a local litigation star,
             terming him a “titan” and giving Cuneo Gilbert & LaDuca,
             LLP its “highly recommended” rating. He was recently
             elected as a fellow to the prestigious Litigation Counsel of
             America.

             Mr. Cuneo has received many accolades for his work as a
             litigator. Representative Henry Waxman has called Mr.
             Cuneo a “real American hero,” with regard to his work
             exposing the true nature of the Joe Camel campaign, and
             a federal court judge has recognized him as a “leader” in
             the courtroom.

             Mr. Cuneo has also been recognized for his contributions
             to the field of antitrust law. He was honored by the
             American Antitrust Institute with the Alfred E. Kahn Award
             for Antitrust Achievement, previously awarded to
             distinguished individuals Joel Klein, Robert Pitofsky,
             F.M. Scherer, Mario Monti, and Donald I. Baker. The AAI
             lauded his efforts to defend the antitrust laws even when
             there existed immense external pressure to weaken them
             in the 1980s, stating, “Mr. Cuneo was the only person
             outside of the government to be a spokesperson,
             clearinghouse, and advocate for strong antitrust
             enforcement.”

             Mr. Cuneo has lectured and published on antitrust law,
             class action litigation, and other legal subjects. His
             publications include articles in Class Action Reports, the
             Georgetown Law Journal, The George Washington Law
             Review, the Legal Times, and the Yale Human Rights &
             Development Law Journal. With Albert A. Foer, Mr. Cuneo
             co-authored The International Handbook of Private
             Enforcement of Competition Law(Edward Elgar Publishing
             Inc., 2010).



https://cuneolaw.com/jonathan-w-cuneo-2/                                                                       4/6
11/16/2018                           Jonathan W.
              Case: 1:18-cv-06785 Document    #:Cuneo
                                                 122-2- Founding
                                                          Filed:Partner,
                                                                 11/16/18Cuneo Page
                                                                               Gilbert &6LaDuca LLP
                                                                                          of 7 PageID #:1096
             He has been a member of the advisory board of the
             George Washington University School of Law. He has
             served on numerous nonprofit boards, including the
             Appleseed Foundation, the Juvenile Law Center, the
             Violence Policy Center and Fighters Initiative for Support
             and Training. He was a founding member of the American
             Antitrust Institute and co-founder of the National
             Association of Shareholders and Consumer Attorneys.

             Mr. Cuneo has served as counsel in cases that have
             recovered billions of dollars, including:

                     the famous “Joe Camel” litigation, which revealed
                     that R.J. Reynolds Tobacco Company had sought to
                     market cigarettes to kids and led to the phase out of
                     the “Joe Camel” campaign;
                     the Enron securities litigation, which recovered over
                     $7 billion for defrauded investors;
                     the Hungarian Gold Train case, which led to $25.5
                     million settlement and a first-of-its-kind statement by
                     the U.S. government acknowledging its part in the
                     events surrounding the looting of Holocaust
                     survivors’ property on the Gold Train in the final
                     days of WWII;
                     the “Kwikset, Made in the USA”, case which
                     established the principle that “labels matter” under
                     California’s Unfair Competition and False
                     Advertising laws and is now a landmark of American
                     law;
                     the Entran II litigation, which resulted in one of the
                     largest ever product defect recoveries for damage to
                     property;
                     the Metromail litigation, which resulted in an
                     unprecedented class action privacy settlement
                     granting both injunctive and monetary relief;
                     the Prudential case in which the firm oversaw
                     approximately 55,000 arbitration-like proceeding in a
                     $4 billion settlement concerning Prudential’s
                     deceptive sales practices;
                     the natural gas litigation in which Mr. Cuneo
                     represented the counties of Los Angeles and San
                     Bernardino against major natural gas suppliers,
                     achieving settlements of nearly $40 million for
                     clients after alleging that the companies colluded to
                     restrict supply; and
                     the Visa/MasterCard case in which Mr. Cuneo
                     served as a Special Assistant Attorney General for
                     the State of West Virginia, helping prosecute an
                     action against Visa/MasterCard for alleged violations
                     of West Virginia’s consumer and antitrust statutes.

             Mr. Cuneo has also helped forge the way for future plaintiff
             recoveries. On behalf of the National Association of
             Shareholder and Consumer Attorneys, he led a coalition
             that successfully prevented the evisceration of private
             actions under the securities laws. This multi-pronged effort,
             including lobbying, grassroots organizing, media outreach
             and paid media, lasted a full year. As a result, since the
             PSLRA was enacted, investors have been able to make
             some of the biggest recoveries in history, including Enron,

https://cuneolaw.com/jonathan-w-cuneo-2/                                                                       5/6
11/16/2018                           Jonathan W.
              Case: 1:18-cv-06785 Document    #:Cuneo
                                                 122-2- Founding
                                                          Filed:Partner,
                                                                 11/16/18Cuneo Page
                                                                               Gilbert &7LaDuca LLP
                                                                                          of 7 PageID #:1097
             WorldCom and Tyco. Mr. Cuneo has also defended a
             number of cases and one summary judgement in a “Bet
             The Company” litigation.

             Mr. Cuneo has boxed recreationally for nearly two
             decades. In May of 2015, he entered the ring to fight Gerry
             Cooney for three rounds as part of a charitable benefit for
             Youth Consultation Services (YCS), an organization that
             provides group homes and in-home care for 1,500 of New
             Jersey’s at-risk children.




https://cuneolaw.com/jonathan-w-cuneo-2/                                                                       6/6
